                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


HOMES FOR OUR TROOPS, INC.,

                      Plaintiff,                     CV 18-121-M-DWM

  vs.                                                    JUDGMENT

ELEMENTS OF CONSTRUCTION,
INC.,

                      Defendant.

        This action came before the Court for bench trial, hearing, or determination

on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Plaintiff, Homes for Our Troops, Inc. for Count III, Common-Law

Indemnification, in the sum of $303,842.44, as well as interest at the rate of ten

percent (10%) per annum from this date until paid.

        Dated this 14th day of February, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ N. Stephens
                                   N. Stephens, Deputy Clerk
